DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claims 1, 8 and 15 are amended.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: as per independent claims 1, 8 and 15 art of record fail to disclose at least the following:
“wherein the scheduler-behavior model comprises a first model for predicting the run-time for the application and a second model for predicting a second number of threads to be spawned for the application without predicting the run-time, wherein the first model comprises a plurality of regression models, each of the plurality of regression models being for predicting the run-time for a given number of threads, and a number of threads corresponding to a regression model among the plurality of regression models which predicts a minimum run-time is determined as the optimal number of threads for the application, and wherein the second model comprises a classifier for classifying the current state of the electronic device into at least one of classes.” In association with the rest of limitation of each independent claims.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191